Citation Nr: 0422581	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  97-24 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to 
March 1947 and again from August 1951 to September 1953.  

Service connection for a back condition was previously denied 
by rating decision of March 1988.  This appeal arises from an 
April 1997 rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found no new and material evidence had been obtained to 
reopen the claim for service connection for a back condition.  
The veteran filed a notice of disagreement (NOD) in May 1997.  
A statement of the case (SOC) was issued by VA the same 
month.  The veteran filed his substantive appeal (VA Form 1-
9) in August 1997.  This claim is now in appellate review.  


FINDINGS OF FACT

1.  Service connection for a back condition was denied by a 
March 1988 rating decision.  The veteran was notified of that 
decision and of his appellate rights in April 1988, and he 
did not file a timely appeal.

2.  Additional evidence received since the March 1988 rating 
decision is new, relevant, and directly relates to the claim 
of service connection for a back condition.  


CONCLUSIONS OF LAW

1.  The RO's March 1988 rating decision denying service 
connection for a back condition was final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2003).

2.  Evidence submitted subsequent to the March 1988 rating 
decision regarding service connection for a back condition is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision regarding whether to reopen 
the veteran's previously denied claim, it is unnecessary to 
enter any discussion regarding whether there has been full 
compliance by VA with respect to its duty to notify and duty 
to assist to this point.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(b) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), as in 
effect at the time this claim was submitted (December 1995), 
new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board notes that this regulation was amended, effective 
for claims filed on or after August 29, 2001.  Therefore, the 
new amendment is inapplicable here.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO denied service 
connection for a back condition was in March 1988.  This was 
made on the basis that the evidence showed that the veteran's 
back condition in service was acute and no residuals were 
noted on the discharge examination.  The veteran was notified 
of this decision and his procedural and appellate rights in a 
letter of April 1988.  However, he did not appeal this 
decision.  

The Board has reviewed the evidence received into the record 
since the March 1988 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for a back condition.  There is a VA 
examination of the spine performed in November 1996.  That 
medical report, although new, is not material.  The examiner 
indicated that it was his opinion that it was unlikely that a 
lumbosacral sprain at age 19 was the source of the veteran's 
current problems of backache.  The examiner stated that he 
believed that the present backache appeared to be related to 
the aging process and degenerative joint disease.  Therefore, 
this evidence is not significant that it must be considered 
to reopen the claim.  

The veteran also submitted statements from an employee, his 
ex-wife, and a friend in support of his effort to reopen the 
instant claim for a back condition.  That evidence, which 
related that all three individuals were aware of the 
veteran's back problems, is not material because none of the 
statements related the back problems to service or their 
knowledge that the back problems began in service.  
Therefore, this evidence is not new and material.  


Finally, medical records and a medical opinion from Joe C. 
Stubbs, M.D., were received on behalf of the veteran's claim 
to reopen.  This evidence is new, as it was not previously of 
record.  The medical records from Dr. Stubbs are not material 
because those records, although they reveal that the veteran 
has a back condition, do not show any connection with his 
present back condition to his injury in service.  However, 
Dr. Stubbs' medical opinion of February 2004 is both new and 
material.  His medical opinion indicates that he has reviewed 
the veteran's service medical records and that it is his 
opinion that the veteran's condition is more likely than not 
directly due to his inservice injury, that has worsened with 
age.  This evidence, whose credibility is presumed, indicates 
that a back condition that occurred in service is the cause 
of the veteran's present back complaints.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   


ORDER

New and material evidence to reopen the veteran's claim for a 
back condition has been submitted, and to this extent only, 
the claim is granted.


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.

The veteran and his representative contend, in essence, that 
service connection is warranted for a back condition due to 
an injury sustained in Italy while serving on active duty.  

The evidence of record shows that the veteran did sustain 
injury and was placed in traction during his active service.  
The medical records from Dr. Stubbs indicated, in pertinent 
part, that the veteran needed a thorough neurologic 
evaluation regarding his back to determine whether he has 
true disc disease or chronic degenerative changes only.  
Those records also indicated that he was seen in 1995 by a 
Dr. Patel for rehabilitation and that Dr. Stubbs would refer 
the veteran to Dr. Patel and also may schedule a MRI for 
further evaluation.  There is no indication that any further 
evaluation has been performed.  A medical examination and 
opinion regarding any link between the veteran's service and 
his back condition would be useful.   

While this case is in remand status, the RO should ask the 
veteran to clarify whether he wants a hearing before the 
Board.  In his August 1997 substantive appeal, he checked 
"no" indicating that he did not wish to personally appear 
before the Board, but he also checked another box indicating 
that he wished to personally appear before the Board at the 
RO.

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ask the veteran to clarify whether he 
wishes to appear at a hearing before a 
Veterans Law Judge.  

2.  After obtaining an appropriate 
release of information, the RO should 
obtain the veteran's medical records 
related to his back condition, if any, 
from Dr. Patel, and associate those with 
the claims folder.  

3.  After obtaining the above evidence, 
to the extent available, the veteran 
should be scheduled for a VA neurological 
examination.  Any indicated tests or 
studies should be accomplished, and the 
claims file should be made available to 
the examiner to ensure that person is 
aware of the veteran's pertinent history.  
The examiner should be asked to provide 
an opinion as to whether it is likely, 
unlikely, or at least as likely as not, 
that the veteran's lumbar back condition 
had its onset in or is in any way related 
to his active military service.  The 
report of this examination should then be 
associated with the claims file.  
Rationale for any findings must be 
provided.  

4.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



